                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                 AT LEXINGTON

ROY STILTNER,                                  )
                                               )       CIVIL ACTION NO. 5:13-203
       Plaintiff                               )
                                               )
v.                                             )
                                               )       OPINION AND ORDER
DeEDRA HART, Warden                            )
                                               )
       Defendant                               )
                                    *** *** *** ***

       This matter is before the Court on the petition for a writ of habeas corpus (DE 17)

filed by plaintiff Roy Stiltner pursuant to 28 U.S.C. § 2254. The magistrate judge has

reviewed the petition and recommends (DE 183) that the Court deny it. He further

recommends that the Court issue a certificate of appealability because of the difficulty

and complexity of the case. Stiltner has filed lengthy objections. The defendant warden

has filed a short objection, which argues only that the Court should not issue a certificate

of appealability.

       I.      Background

       In 1986, petitioner Stiltner pleaded guilty to murder in state court. He is currently

serving a life sentence on that charge. (DE 17, Petition.) There is no dispute that he has

an intellectual disability, which includes the inability to read or write.

       He never directly appealed from the judgment sentencing him to life in prison.

(DE 17, Petition at 3.) In 2004, however, with the help of a fellow prisoner, Stiltner filed

a motion to vacate his sentence in Kentucky state court under Rule 11.42 of the Kentucky

Rules of Criminal Procedure, asserting that his trial counsel – Gene Lewter – was
ineffective for failing to “raise the mental retardation defense.” (DE 17, Petition at 3.)

Later, the trial court appointed the Department of Public Advocacy (DPA) to represent

Stiltner on his petition. (DE 10-4, App. at 1.) The DPA filed a supplement to the petition.

Nevertheless, the state trial court ultimately dismissed the motion, finding that the statute

of limitations should not be tolled and that even if it were, there was nothing in the record

to indicate that Lewter was ineffective. (DE 10-4 App. at 15.)

       Stiltner appealed to the Kentucky Court of Appeals, which affirmed the trial

court’s decision. Stiltner v. Com., No. 2007-CA-002048-MR, 2009 WL 102975, at *1

(Ky. Ct. App. Jan. 16, 2009). Stiltner did not appeal that decision to the Kentucky

Supreme Court, but he did file another motion before the state trial court. This time he

moved under Rule 60.02 of the Kentucky Rules of Civil Procedure for relief from the

court’s judgment, in part arguing that his trial counsel was ineffective for permitting him

to plead guilty without first requesting a competency evaluation. (DE 10-6, App. at 8,

10.) The trial court denied that motion also. (DE 10-6, App. at 25.) Stiltner appealed. The

Kentucky Court of Appeals affirmed the order, Stiltner v. Com., No. 2013-CA-000731-

MR, 2014 WL 811836, at *1 (Ky. Ct. App. Feb. 28, 2014), and Stiltner again did not

seek review by the state Supreme Court.

       He initially filed a petition for habeas corpus relief from this Court in 2013. (DE

1, Petition.) In the petition, he asserted two grounds for vacating his conviction. First, he

asserted, as he did before the trial court, that his trial counsel was ineffective for advising

him to plead guilty to the murder charge “while he remained ‘mentally retarded.’”

Stiltner also asserted a new ground for vacating his conviction, one that he did not raise




                                               2
in state court. He asserted that the trial court erred in failing to advise him of the right to

appeal if he went to trial and was convicted.

        The first issue before this Court was whether Stiltner’s petition was timely filed.

Ten years after Stiltner was convicted, Congress enacted the Antiterrorism and Effective

Death Penalty Act (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (1996). It became

effective April 24, 1996. It generally requires that § 2254 petitions be filed within one

year of the date that the petitioner’s judgment becomes final. 28 U.S.C. § 2244(d)(1)(A).

State prisoners like Stiltner, whose conviction was finalized before AEDPA became

effective, were required to file any habeas petition within one year after AEDPA’s

effective date. Cook v. Stegall, 295 F.3d 517, 519 (6th Cir. 2002). Thus, Stiltner’s

deadline to file a § 2254 petition was April 24, 1997. Again, he filed this petition in 2013.

        This case was originally assigned to Judge Amul Thapar, who appointed counsel

to represent Stiltner on this habeas petition. Judge Thapar referred the matter to the

magistrate judge, who conducted an evidentiary hearing on whether the one-year

limitations period should be equitably tolled for Stiltner because of his intellectual

disabilities.

        To be eligible for equitable tolling due to mental incompetence, a habeas

petitioner must establish two things.

                (1)    First, a petitioner must show his mental impairment
                       was an “extraordinary circumstance” beyond his
                       control, by demonstrating the impairment was so
                       severe that either

                       (a) petitioner was unable rationally or factually to
                           personally understand the need to timely file, or
                       (b) petitioner's mental state rendered him unable
                           personally to prepare a habeas petition and
                           effectuate its filing.

                                                3
               (2)    Second, the petitioner must show diligence in
                      pursuing the claims to the extent he could understand
                      them, but that the mental impairment made it
                      impossible to meet the filing deadline under the
                      totality of the circumstances, including reasonably
                      available access to assistance.


Stiltner v. Hart, 657 F. App'x 513, 521 (6th Cir. 2016) (quoting Bills v. Clark, 628 F.3d

1092, 1099-1100 (9th Cir. 2010)).

       After the hearing, the magistrate judge determined that Stiltner had established the

first requirement: this his mental impairment was an “extraordinary circumstance”

beyond his control. (DE 91, Recommendation.) The magistrate judge found that the

evidence presented at the hearing indicated that Stiltner’s mental impairment was so

severe he could not understand the need to timely file a habeas petition and he was also

unable personally to prepare a habeas petition and file it. The magistrate judge

determined that Stiltner’s mental impairment and his “illiteracy, limited vocabulary, and

memory problems” made it impossible for Stiltner file the habeas petition on time on his

own. (DE 91, Recommendation at 16-17.)

       Nevertheless, the magistrate judge recommended that Stiltner’ petition be denied

because he had not diligently pursued his claims even though he had legal assistance and

court-appointed counsel from the DPA during the one-year limitations period. (DE 91,

Recommendation at 21.)

       Ultimately, Judge Thapar accepted the magistrate judge’s recommendation and

denied Stiltner’s petition (DE 95, 96). Stiltner appealed Judge Thapar’s decision, and the

Sixth Circuit Court of Appeals reversed and remanded the case back to this Court.

Stiltner v. Hart, 657 F. App’x 513 (6th Cir. 2016). The Sixth Circuit agreed with Judge

                                             4
Thapar’s determination that the evidence showed that Stiltner is mentally incompetent for

purposes of equitable tolling. But the Sixth Circuit found that Stiltner did in fact

diligently pursue his claims to the extent he could understand them. Id. at 525. Thus, the

court determined, the limitations period should be equitably tolled. Id. at 525-26.

         Judge Thapar later was confirmed as a judge for the Sixth Circuit Court of

Appeals, and the case was reassigned to the undersigned. (DE 113, General Order.)

         In briefing on the habeas petition after remand, Stiltner’s counsel clarified that

Stiltner really only asserted one claim for habeas relief because the second claim (the

failure to advise Stiltner of his right to appeal) was encompassed by the first claim (that

his trial counsel was ineffective for advising him to enter a plea without an evaluation of

Stiltner’s mental status). (DE 112 at 4.) Counsel clarified that Stiltner’s sole claim is that

his trial counsel was ineffective for advising him to plead guilty without first evaluating

whether Stiltner was mentally competent to knowingly and voluntarily make such a plea.

The court will refer to this ineffective-assistance-of-counsel claim as Stiltner’s IAC

claim.

         The magistrate judge determined that Stiltner had “procedurally defaulted” his

IAC claim, meaning that the state court had determined the claim must be dismissed on

procedural grounds and state law would no longer permit Stiltner to raise the claim. (DE

115, Order.) See Williams v. Mitchell, 792 F.3d 606, 613 (6th Cir. 2015). As the

magistrate judge noted, a claim that has been procedurally defaulted in the state courts

will be reviewed on the merits on habeas review if the prisoner shows “cause” and

“prejudice” for failing to properly assert the claim in state court. Id. Accordingly, the

magistrate judge conducted another evidentiary hearing, this one aimed at determining



                                               5
whether Stiltner had established “cause” and “prejudice” that would excuse his failure to

properly assert the IAC claim in state court. (DE 115, Order.)

        The magistrate judge ordered that the hearing would also cover the merits of the

IAC claim. For that claim, Stiltner must show that his counsel was deficient for failing to

request a mental competency evaluation and that Stiltner was prejudiced by that failure.

Strickland v. Washington, 466 U.S. 668, 687 (1984). To establish prejudice, he must

prove “that counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. To prove

prejudice, Stiltner must prove that, “there is a reasonable probability that, but for

counsel’s unprofessional errors, the results of the proceedings would have been

different.” Id. at 694. “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id.

        As the magistrate judge determined, for Stiltner, this means that he must prove

that he had a reasonable probability of success on a claim that he was incompetent to

stand trial in 1986. (DE 115, Order at 12.)

        After the hearing, the magistrate judge issued a recommendation. (DE 183,

Recommendation.) As to whether Stiltner had established “cause” for failing to properly

assert his IAC claim in state court, the magistrate judge noted that cause sufficient to

excuse default “ordinarily requires a showing of some external impediment preventing

counsel from constructing or raising the claim.” Murray v. Carrier, 477 U.S. 478 (1986).

“A factor is external to the defense if it ‘cannot fairly be attributed to’ the prisoner.”

Davila v. Davis, 137 S. Ct. 2058, 2065 (2017) (quoting Coleman v. Thompson, 501 U.S.

722, 753 (1991)).



                                               6
       The magistrate judge noted that the majority of federal courts of appeals that have

addressed the issue have determined that conditions such as “mental illness, below-

average intelligence, [and] mental retardation” do not constitute cause for failing to

properly assert a claim in state court. (DE 183, Recommendation at 9.) This is because

these conditions are not deemed to be “external” to the habeas petitioner. (DE 183,

Recommendation at 10.)

       The Sixth Circuit has not addressed this precise issue. In accordance with the

majority rule, however, the magistrate judge determined that “an intellectual disability

cannot provide cause to excuse procedural default because it is not an objective factor

external to the defense.” (DE 183, Recommendation at 14.)

       The magistrate judge also noted, however, that the Eighth Circuit has held that

mental illness can constitute cause sufficient to excuse the failure to properly assert a

claim in state court. (DE 183, Recommendation at 10.) To do so, the petitioner must

make “a conclusive showing that mental illness interfered with [the] petitioner’s ability to

appreciate his or her position and make rational decisions regarding his or her case at the

time during which he or she should have pursued post-conviction relief.” Holt v.

Bowersox, 191 F.3d 970, 974 (8th Cir. 1999). The magistrate judge also analyzed

Stiltner’s claim under this standard.

       He determined that the time during which Stiltner could have filed a timely post-

conviction motion in Kentucky state court began on May 8, 1986 – the day after his plea

and sentencing. (DE 183, Recommendation at 15.) As to when Stiltner’s time to pursue

post-conviction relief in state court ended, the magistrate judge noted that at the time that

Stiltner was sentenced there was no end date for filing motions for post-conviction relief



                                              7
under Kentucky Rule of Criminal Procedure 11.42. Later, however, Kentucky adopted a

three-year deadline for such motions. Ky. R. Cr. P. 11.42(10). The deadline became

effective October 1, 1994.

        Finding no authority on the issue, the magistrate judge determined that the

deadline for filing a Rule 11.42 for someone like Stiltner who was sentenced before the

deadline was enacted, would have been, at the latest, three years after the rule became

effective. Thus, the magistrate judge determined the time in which Stiltner could have

filed a timely post-conviction motion in Kentucky state court was May 8, 1986 (the day

after his sentence) to October 1, 1997 (three years after the three-year deadline became

effective). (DE 183, Recommendation at 16.)

        The magistrate noted that Stiltner’s only argument regarding “cause” for his

failure to properly file a claim for post-conviction relief in the state court was his

intellectual disability. (DE 183, Recommendation at 40.) He determined that Stiltner had

failed to make Holt’s “conclusive showing” that his intellectual disability interfered with

his ability to appreciate his position and make rational decisions during the relevant time

period. Thus, Stiltner had failed to establish that his intellectual disability caused his

procedural default. (DE 183, Recommendation at 42.)

        The magistrate judge went on, however, to also address the merits of Stiltner’s

IAC claim. The magistrate judge determined that the IAC claim required Stiltner to prove

that, at the time he pleaded guilty, there is a reasonable probability that the state court

would have found that he was incompetent to stand trial on the date of his 1986 guilty

plea. (DE 183, Recommendation at 43.) The magistrate judge determined that Stiltner

had failed to make this showing.



                                               8
       II.     Stiltner’s objections

       The Court will make a “de novo” determination of those portions of the

magistrate judge’s recommendation to which Stiltner objects. 28 U.S.C. § 636(b).

       First, Stiltner objects to any finding by the magistrate judge that he filed either the

Rule 11.42 or Rule 60.02 post-conviction motions in state court on his own. But the

magistrate judge did not make this finding. The recommendation specifically states that,

in filing the Rule 11.42 motion in state court, Stiltner was “assisted by a fellow prisoner.”

(DE 183, Recommendation at 2.) Likewise, the recommendation states that fellow inmate

Scot Gaither “filed Stiltner’s 2013 federal habeas petition and his Rule 60.02 motion.”

(DE 183, Recommendation at 27.)

       Second, Stiltner objects to the magistrate judge’s determination that Stiltner had

not properly raised any excuse for his procedural default other than his intellectual

disability. The magistrate judge determined that it was not until briefs that Stiltner filed

after the procedural-default evidentiary hearing that Stiltner raised a claim that his

procedural default should be excused because he was “abandoned” by counsel. (DE 183,

Recommendation at 39.) The magistrate judge rejected this new claim finding it had been

raised too “late in the game.” (DE 183, Recommendation at 39.)

       Stiltner asserts that he first raised the abandonment argument “on or about April

24, 2017,” which was before the procedural-default evidentiary hearing. He cites to a

response brief (DE 112, Response Brief) filed by his counsel on that date. (DE 184,

Objections at 4.) In that response brief, in a section arguing that he had cause for his

procedural default, Stiltner does state that the Department of Public Advocacy (DPA)

“requested records in 1996 and 1999, did not enter its appearance until 2005 and filed



                                              9
nothing until 2007. . . .” (DE 112, Response at 20.) But Stiltner argued that these actions

constituted “ineffective assistance of counsel,” not abandonment by counsel. (DE 112,

Response at 5, 20.) The word “abandon” is not mentioned in the response brief.

          Prior to the procedural-default hearing, Stiltner argued only two causes for his

procedural default. In addition to ineffective assistance of counsel, Stiltner also argued

that his procedural default should be excused because “[m]ental incompetence is an

impediment over which Stiltner has no control, and thus, it is an external factor that

caused him to be unable to comply with the slightest requirements.” (DE 112, Response

at 19.)

          The Supreme Court has held, however, that ineffective assistance of counsel in

post-conviction proceedings “cannot establish cause to excuse a procedural default

because there is no constitutional right to an attorney in such proceedings.” Young v.

Westbrooks, 702 F. App'x 255, 260 (6th Cir. 2017), cert. denied sub nom. Young v. Mays,

138 S. Ct. 749 (2018).

          Thus, Stiltner was left with only one argument to excuse procedural default: his

mental impairment. Prior to the hearing, the magistrate judge issued an order advising the

parties that, based on the parties’ briefing, the issue regarding procedural default was

“whether Stiltner’s mental impairment is a sufficient ground to establish cause to

overcome procedural default.” (DE 115, Order at 3.)

          The magistrate judge then went through an analysis as to whether mental

impairments can legally constitute “cause” to excuse procedural default. He noted the

Eighth Circuit’s holding in Holt that mental impairments can constitute cause for




                                               10
procedural default if the petitioner makes the “conclusive showing” discussed. (DE 115,

Order at 7.)

       The magistrate judge advised the parties that, should the Court adopt the Holt

standard, a hearing was necessary to determine whether Stiltner met the standard. (DE

115, Order at 11.) Thus, Stiltner was advised prior to the hearing of the scope of it, and he

never asked the magistrate judge to broaden the scope beyond that outlined in the

magistrate judge’s order. At one point during the hearing, Stiltner’s counsel stated, “I

thought. . . we were dealing with more than just his mental status during that period but

also issues regarding ineffective assistance.” (DE 164, Tr. at 84.) She did not mention

“abandonment” by the DPA.

       But even if Stiltner adequately raised an argument before the magistrate judge that

Stiltner’s procedural default should be excused because the DPA abandoned him, the

argument fails. While the Supreme Court has determined that ineffective assistance of

counsel does not excuse procedural default, it has held an attorney “abandoning” a client

without warning, causing the petition to miss a deadline to file a post-conviction appeal,

can establish cause for procedural default. Maples v. Thomas, 565 U.S. 266, 281 (2018)).

       In Maples, the court distinguished the situation where a petitioner’s attorney was

ineffective from that where a petitioner’s attorney abandons him. Negligence by a

prisoner’s attorney cannot qualify as “cause” because the attorney is the prisoner’s agent,

and the principal bears the risk of his agent’s negligent conduct. Id. at 281 (citing

Coleman v. Thompson, 501 U.S. 722, 753-54 (1991)). Thus, “when a petitioner’s

postconviction attorney misses a filing deadline, the petitioner is bound by the oversight

and cannot rely on it to establish cause.” Id. Where an attorney “abandons” his client,



                                             11
however, he severs the principle-agent relationship and no longer acts as the client’s

representative. Id. at 283.

       In determining that Maples’ attorneys had, in fact, “abandoned” him, the Supreme

Court noted that the attorneys who had been the petitioner’s counsel of record left their

law firm before the deadline for post-conviction motions and were prohibited in their new

employment (law clerk to a federal judge and employee of the European Commission)

from representing Maples. Id. at 283-84. This prohibition ended their agency relationship

with Maples. Id. at 284. Further, the attorneys did not seek the state court’s permission to

withdraw, which meant the court records reflected that the two attorneys continued to

represent Maples, and that the court would send them court orders, not the petitioner. Id.

at 284. Finally, Maples himself continued to believe he had counsel that were “able and

willing to represent him.” Id. at 289.

       As Stiltner stated in his brief filed before the procedural-default evidentiary

hearing, however, the DPA “was appointed to represent Stiltner in 2005.” (DE 112,

Response at 5.) Thus, the DPA could not have “abandoned” its client before October 1,

1997 – the deadline by which Stiltner needed to apply for post-conviction relief. Stiltner

was not the DPA’s client until 2005.

       Stiltner points to no evidence establishing that the DPA was acting as Stiltner’s

attorney for the purposes of obtaining post-conviction relief prior to his deadline for

filing such relief. Timothy Riddell, who worked as a defense attorney at the DPA from

1973 to 1998 (DE 164, Tr. at 79) testified at the hearing that he went to Eastern Kentucky

Correctional Complex weekly to “consult with the inmates about all sorts of issues; you

know, medical issues, the incarceration problem they were having, staff problems, and



                                             12
also post conviction stuff.” (DE 164, Tr. at 79.) On May 22, 1996, Stiltner signed two

medical releases authorizing the release of his medical records to Riddell or Tina Scott, a

paralegal at the DPA. (DE 90-1, Releases.) Both those releases identify Riddell as

Stiltner’s attorney. But Riddell testified he was only acting as Stiltner’s attorney for the

purpose of obtaining the medical records. (DE 164, Tr. at 99.) He testified that he was not

representing Stiltner for the purpose of filing any sort of post-conviction relief. (DE 164

Tr. at 100.)

        In Maples, the petitioner believed his attorneys who had filed the petition for post-

conviction relief continued “vigilantly representing him” after it was denied. Maples,

565 U.S. at 271. The time to appeal the denial of post-conviction relief expired without

any attorney filing an appeal on Maples’ behalf. The Supreme Court excused the

procedural default of the death-sentenced defendant “on the extraordinary facts of [his]

case,” holding that he had been “[a]bandoned by counsel [and] left unrepresented at a

critical time for his state postconviction petition, and [that] he lacked a clue of any need

to protect himself pro se.” Id.

        Stiltner, in contrast, points to no evidence that the DPA was representing him

before the limitations period expired for filing a motion for post-conviction relief. Nor

does he point to any evidence that he was relying on the DPA to file such a motion during

the critical time period. Accordingly, even if Stiltner had properly raised an argument that

his procedural default in state court should be excused because the DPA abandoned him

before the limitations period expired for filing for post-conviction relief, the argument

has no merit.




                                              13
        In his objections, Stiltner also argues that his trial attorney, Gene Lewter,

abandoned him back in 1986 when his presentence investigation report (“PSI”) was

released, and Lewter took no action despite “all the red flags” regarding Stiltner’s mental

condition that were raised by the report. Stiltner argues that he raised this argument

before the evidentiary hearing. It is true that Stiltner argued that Lewter wrongfully failed

to take any action after the PSI was released. But Stiltner argued, as he did with the DPA,

that these actions constituted ineffective assistance of counsel, not abandonment. (DE

112, Response at 13-15.)

        Moreover, even if Stiltner had properly raised an argument that Lewter

“abandoned” him after the PSI was released, that would not establish cause for his

procedural default on the IAC claim. Again, Stiltner’s only claim is his IAC claim – that

his trial counsel (Lewter) was ineffective for advising him to plead guilty without first

evaluating whether Stiltner was mentally competent to knowingly and voluntarily make

such a plea. This is the claim that Stiltner procedurally defaulted. And this is the claim

that Stiltner must establish cause for failing to properly raise in the state court.

        Stiltner does not assert that Lewter abandoned him by failing to properly raise the

IAC claim in state court. He asserts that Lewter abandoned him by failing to properly

raise a mental incompetence defense after the PSI came out, either through an appeal or

post-conviction motion. Even if the Court should find that Lewter abandoned Stiltner by

failing to raise the mental-incompetence defense, it would not establish cause for

Stiltner’s failure to timely file a post-conviction motion asserting the IAC claim.

        Finally, the failure to timely file an appeal or motion for post-conviction relief

may indicate Lewter was “negligent, and thus ineffective, but does not show that he quit



                                              14
on” Stiltner’s case. Young, 702 F. App'x at 262. Again, “when a petitioner’s

postconviction attorney misses a filing deadline, the petitioner is bound by the oversight

and cannot rely on it to establish cause.” Maples, 565 U.S. at 281. In Maples, in finding

the counsel’s actions established cause for procedural default, the court noted the

“extraordinary,” “uncommon,” and “unusual” facts and circumstances presented by that

case. Id. at 271, 280, 289. As Justice Alito explained, the case presented “a most unlikely

combination of events” and “unique circumstances.” Id. at 291-92 (Alito, J., concurring.)

       Stiltner also argues that the magistrate judge erred by not finding that the

Commonwealth of Kentucky abandoned him at various points after his indictment. The

Commonwealth of Kentucky was, of course, never Stiltner’s counsel. Accordingly, its

actions cannot be deemed an “abandonment” of him that would establish cause for his

procedural default.

       For this third objection to the magistrate judge’s recommendation, Stiltner argues

that the magistrate judge erred by failing to find that his intellectual disability excused his

procedural default of the IAC claim. Again, the Sixth Circuit has not addressed whether a

mental impairment more severe than “borderline” can excuse procedural default of a

claim on habeas review. See Clark v. United States, 764 F.3d 653, 660 n. 3 (6th Cir.

2014) (“This court has not squarely considered whether mental illness can constitute

cause excusing procedural default.”); Johnson v. Wilson, 187 F. App’x 455, 458 (6th Cir.

2006) (“Thus, we hold that a borderline mental impairment is not cause for excusing

procedural default.”)

       The magistrate judge determined that an intellectual disability “cannot provide

cause to excuse procedural default because it is not an objective factor external to the



                                              15
defense.” (DE 183, Recommendation at 14.) Nevertheless, the magistrate judge went on

to determine that, even if the Sixth Circuit were to adopt the Eighth Circuit’s Holt

standard for determining when an intellectual disability excuses procedural default,

Stiltner had failed to meet the standard. (DE 183, Recommendation at 42.)

        For the reasons stated in the magistrate judge’s recommendation, the Court agrees

with the magistrate judge’s conclusion that intellectual disability is never a factor external

to the defense that excuses procedural default. Thus, the Court need not address Stiltner’s

objection to the magistrate judge’s conclusion that Stiltner had failed to meet the Holt

standard.

        The Court also agrees, however, with the magistrate judge’s conclusion that, even

if the Holt standard were applicable, Stiltner failed to meet its requirement that he “make

a conclusive showing that mental illness interfered with [his] ability to appreciate his or

her position and make rational decisions regarding his or her case at the time during

which he or she should have pursued postconviction relief.” Holt, 191 F.3d at 974.

Again, the magistrate judge determined this time period in Stiltner’s case was May 8,

1986 to October 1, 1997. No party has objected to that determination.

        Stiltner argues that the Sixth Circuit has already determined that Stiltner met the

Holt standard during the critical time period. This is incorrect. The issue before the Sixth

Circuit was whether Stiltner’s tardiness in filing a habeas petition in this Court should be

excused because his impairment was so severe that 1) he was unable “rationally or

factually to personally understand the need to timely file” the habeas petition; or 2) his

“mental state rendered him unable personally to prepare a habeas petition and effectuate

its filing.” Stiltner, 657 F. App'x at 526.



                                              16
       This is a different question than that which is currently before the Court. The

issue now before the Court is whether Stiltner has made “a conclusive showing” that his

intellectual disability interfered with his ability to appreciate his position and make

rational decisions regarding his case at the time during which he should have pursued

post-conviction relief in state court. Holt, 191 F.3d at 974.

       Further, the evidence before the Court is now different than that which the Sixth

Circuit reviewed. The Sixth Circuit reviewed the evidence presented to this Court at the

hearing on equitable tolling. At that hearing, Stiltner presented evidence regarding his

mental state including the expert testimony of Dr. Eric Drogin, who examined him in

2006. The government did not present “any contrary medical records or testimony.”

Stiltner, 657 F. App’x at 518. At the procedural-default hearing, however, the

government presented the expert testimony of Dr. Russell Williams in support of its

position that Stiltner’s intellectual disability should not excuse his procedural default.

       Stiltner argues that the Magistrate Judge should not have relied on Dr. Williams’

testimony because Dr. Williams did not talk to any witnesses who knew Stiltner during

the relevant time period.

       It is important to note, however, that the magistrate judge did not rely solely on

Dr. Williams in reaching his conclusion that Stiltner had not made the “conclusive

showing” required under Holt. The magistrate judge carefully considered all the available

evidence, including all the available medical evidence.

       First the magistrate judge looked at relevant medical evidence before the 1986

guilty plea at issue in this case. This evidence consisted of records regarding Stiltner’s

mental and intellectual status in 1959 – the year that he killed his two-year-old niece –



                                              17
and during the resulting hospitalization at Eastern State Hospital. (DE 183,

Recommendation at 20.) In February 1964, Stiltner scored a verbal I.Q. of 68 on the

Weschler Adult Intelligence test, a performance I.Q. of 81, and a full-scale score of 72.

The examiner concluded these scores were “probably indicative of dull normal

intelligence.” (DE 183, Recommendation at 22.)

           In April 1964, physician Champ Ligon evaluated Stiltner and presented his

findings to the judge presiding over the 1959 murder case. The doctor opined that

“Stiltner could be returned to your court for trial. . . At the present time, he does not

belong in a mental hospital…We are not set up as a prison and it is not a good policy to

keep a well person in the sick ward around psychotic people.” (DE179, April 1, 1964

Letter.)

           More than a decade later, Stiltner was evaluated by physician Pedro Ruiz pursuant

to a court order after Stiltner was arrested for escape. In a letter dated June 18, 1976, the

doctor concluded that Stiltner could stand trial. The doctor noted that Stiltner functions at

“below average” intellect but was nonetheless aware of the charges against him and the

reason for his arrest and for prior arrests. Dr. Ruiz concluded that Stiltner’s “lack of sense

of guilt and/or emotional discomfort in regard to his socially unacceptable behavior

makes him fall in the category of the character disorders for which psychiatric treatment

can do very little, if any.” (DE 181, June 18, 1976 Letter.)

           There are no other psychiatric or psychological evaluations in the record until

2006, the year that Dr. Drogin, a psychologist, performed an “initial” examination of

Stiltner at the request of the Kentucky DPA. (DE 1-6, Sept. 15, 2006 Letter; DE 84, Tr. at

11-12.) Dr. Drogin met with Stiltner on September 7, 2006 and administered five tests to



                                               18
him. (DE 84, Tr. at 45.) He explained, however, that he “did not conduct a clinical and

forensic interview.” (DE 84, Tr. at 45.)

        Dr. Drogin then issued a one-page letter, stating that Stiltner’s IQ scores were

within a range “typically associated with Mental Retardation,” or what is currently

referred to as an “intellectual disability.” (DE 1-6, Sept. 15, 2006 Letter; DE 84, Tr. at

15.) He stated that “[s]uch levels of cognitive impairment may significantly interfere with

a defendant’s capacity to appreciate the nature and consequences of the proceedings

against him, or to participate rationally in his own defense.” (DE 1-6, Sept. 15, 2006

Letter) (emphasis added.)

        At the hearing, Dr. Drogin explained that what he was “attempting to convey here

is, by the word ‘may,’ I don't know if your guy is competent or not. The things I'm seeing

in my testing could mean that he isn't competent, but I don't know. You have to give me

more information.” (DE 84, Tr. at 58.) He further explained, “what I am attempting to do

is to send a message to counsel that we're not done and I am not saying he is incompetent

to stand trial.” (DE 84, Tr. at 58.)

        Dr. Drogin cautioned that it would “be important to obtain further documentation

of your client’s intellectual and behavioral functioning over time, in order to arrive at any

further conclusions concerning his ability to participate in plea negotiations during the

period in question.” (DE 1-6, Sept. 15, 2006 Letter.)

        Dr. Drogin testified that “mental retardation” does not “go away.” (DE 84, Tr. at

42.) But he also explained that mental retardation does not necessarily mean

incompetency to stand trial or to assist an attorney. (DE 84, Tr. at 50, 51.) Dr. Drogin

explained that his interaction with Stiltner “never ripened into a full-blown evaluation.”



                                             19
(DE 84, Tr. at 45.) He never actually diagnosed Stiltner with anything. (DE 84, Tr. at 49.)

He explained that he told the DPA at the time that “it would be important to get me some

more records if I was going to be able to do anything else with these results, because tests

are tests. They give you some useful information. But if you are going to do a forensic

psychological evaluation, you have to review other things and you have to ask other

questions.” (DE 84, Tr. at 38.)

       The final medical evidence in the record that the magistrate judge considered was

Dr. Williams’ report and testimony. (DE 183, Recommendation at 27.)

       Dr. Williams examined Stiltner on September 25, 2017 and issued a report dated

October 24, 2017. (DE 182, Report.) He evaluated Stiltner specifically to determine 1)

Stiltner’s competency to stand trial in 1986 and 2) to determine whether his “mental

illness interfered with his ability to appreciate his position and make rational decisions

regarding his case during the entire period from May 8, 1986 to October 1, 1997.” (DE

182, Report.)

       In the report, Dr. Williams states he is “divided” on the second question. (DE 182,

Report at 14.) He states that Stiltner “possesses a chronic Axis II diagnosis of Mild

Mental Retardation.” (DE 182, Report at 15.) Dr. Williams further states that “it is a

reasonable conclusion that his demonstrated intellectual deficit most likely interferes with

his ability to ‘appreciate his position’ as it relates to time and learning.” (DE 182, Report

at 15.) In other words, Stiltner “is prone to ‘live in the moment’ rather than be reflective

and planning.” (DE 182, Report at 15.) Nevertheless, Dr. Williams found “no evidence in

the record or through direct interview of Mr. Stiltner, to support . . . that his ‘mental




                                              20
illness (intellectual deficit)’ interferes with his ability to make rational decisions.” (DE

182, Report at 15.)

       Stiltner does not argue that Dr. Williams is not qualified to render an opinion as to

Stiltner’s mental status during the relevant time period. He argues that Dr. Williams

should have considered the opinions and observations of the four inmates who Stiltner

called to testify who have known Stiltner since 1986 (Darrell Anderson, George

McGinnis, Jamie Dixon, and Robert Smith.) But none of these witnesses has any training

in psychology or psychiatry.

       Stiltner also argues that Dr. Williams’ conclusions are not supported by the results

of the test that Dr. Williams administered to Stiltner. But Stiltner does not offer any

expert testimony that contradict Dr. Williams. He points to the testimony of Dr. Drogin,

who is clearly qualified to opine as to Stiltner’s mental status, and did opine that Stiltner

has a real mental impairment. But Dr. Drogin made clear that he made no final findings

regarding Stiltner’s mental capacity during the relevant time period, and that he would

need more information to do so. Thus, the magistrate judge correctly found that Dr.

Williams’ opinion on this issue was “weightier than evidence to the contrary.” (DE 183,

Recommendation at 42.)

       In addition to the medical evidence in the record, the magistrate judge, and this

Court, have carefully considered other evidence in the record bearing on Stiltner’s mental

status during the relevant period. This includes the testimony of Stiltner himself and his

fellow inmates and the documents regarding the 1986 prosecution at issue, including the

PSI.




                                              21
       Again, the issue here is whether Stiltner has made “a conclusive showing that

mental illness interfered with [his] ability to appreciate his or her position and make

rational decisions regarding his or her case at the time during which he or she should

have pursued postconviction relief.” Holt, 191 F.3d 970. The Court agrees with the

magistrate judge’s determination that Stiltner has not met this burden. As the magistrate

judge stated, the evidence on the issue is simply inconclusive.

       With his fourth objection, Stiltner argues that the magistrate judge erred in finding

that he has not met his burden to show that his trial counsel – Gene Lewter – was

ineffective. Again, Stiltner argues that his trial counsel was ineffective for failing to

advise him to plead guilty without first evaluating whether Stiltner was mentally

competent to knowingly and voluntarily make such a plea.

       Because the Court has determined that Stiltner procedurally defaulted this claim

and has failed to establish cause for that default, the Court need not address this issue.

But, even assuming that Stiltner had established that his procedural default should be

excused, the Court agrees with the magistrate judge’s conclusion that Stiltner’s IAC

claim fails on the merits. For this claim, Stiltner must prove that his trial counsel was

deficient and that “there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at

694. In Stiltner’s case, this means he must prove that there is a reasonable probability that

he would have been found incompetent to stand trial had his counsel requested that he

undergo psychiatric evaluation.

       As the magistrate judge noted, under Kentucky law, there is a presumption that

every defendant is competent to stand trial. Short v. Com., No. 2013-SC-755-MR, 2015



                                              22
WL 3631671, at *2 (Ky. June 11, 2015) (citing Gabbard v. Com., 887 S.W.2d 547, 551

(Ky. 1994)). The magistrate judge correctly determined that Stiltner has not presented

sufficient evidence in this proceeding to overcome that presumption. Thus, even if his

trial counsel was deficient in not requesting a psychiatric evaluation, Stiltner has not

proved that he was prejudiced by that deficiency.

       Again, the medical evidence closest to the time period at issue found Stiltner to be

competent to stand trial. This evidence consists of Dr. Ligon’s April 1964 letter and Dr.

Ruiz’s 1976 report. (DE 179, 181). Further, the trial court presiding over the 1986 murder

charge determined that Stiltner was competent to enter the guilty plea. This is a factual

finding that is presumed correct on habeas review unless the evidence shows the finding

was clearly erroneous. See Harris v. Bell, 417 F.3d 631, 635 (6th Cir. 2005); Finley v.

Rogers, 116 F. App’x 630, 635 (6th Cir. 2004); Mackey v. Dutton, 217 F.3d 399, 412 (6th

Cir. 2000).

       More recently, Dr. Williams evaluated Stiltner to make a retroactive

determination as to his competency to stand trial for the 1986 murder charge. Dr.

Williams concluded that Stiltner was competent. (DE 182, Report at 14.) The only

medical evidence that Stiltner relies on in support of his argument that he would have

been found incompetent to stand trial is the 2006 report and the testimony of Dr. Drogin.

But Dr. Drogin did not conclude that Stiltner was incompetent to stand trial in 1986.

Thus, the magistrate judge correctly determined that Stiltner has not established a

reasonable probability that he would have been found incompetent to strand trial in 1986

had his lawyer moved for a psychiatric evaluation.




                                             23
       The warden also objects to the magistrate judge’s recommendation, but only to

the recommendation that the Court issue a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue only if the “applicant has made a

substantial showing of the denial of a constitutional right.” The Court also agrees with

the magistrate judge’s conclusion on this issue. There can be no doubt that Stiltner has

real intellectual disabilities. Reasonable jurists could find it at least debatable whether

Stiltner’s petition states a valid claim that he was denied effective counsel and whether

this Court was correct that Stiltner procedurally defaulted that claim. Slack v. McDaniel,

529 U.S. 473, 484 (2000).

       Accordingly, the Court hereby ORDERS as follows:

       1) The magistrate judge’s Recommended Disposition (DE 183) is ADOPTED by

           the Court;

       2) Stiltner’s objections (DE 184) to the recommendation are OVERRULED;

       3) The Warden’s objections (DE 186) are OVERRULED;

       4) Stiltner’s amended petition under 28 U.S.C. § 2254 for a writ of habeas corpus

           (DE 17) is DENIED; and

       5) the Court will issue a certificate of appealability on the issue of whether

           Stiltner procedurally defaulted his claim that he received ineffective assistance

           of counsel at the time of his 1986 guilty plea on the state murder charge and

           on the merits of that claim.

Dated October 21, 2019




                                              24
